Citation Nr: 0528903	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  05-27 986	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to restoration of a 40 percent schedular rating 
for service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which implemented a January 
2005 proposal to reduce a 40 percent schedular rating for 
service-connected hypertension to 10 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The record reflects that in her Substantive Appeal, received 
in August 2005, the veteran requested a hearing at the RO 
before a Veterans Law Judge.  He has not been afforded this 
hearing.

Therefore, in order to ensure full compliance with due 
process requirements, this case is REMANDED to the RO, via 
the AMC, for the following action:

1.  Please schedule the veteran for a 
Board hearing at the RO.

2.  Thereafter return the case to the 
Board, in accordance with current 
appellate procedures, if otherwise 
appropriate.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

